195 F.2d 735
Myron SELZNICK'S ESTATE, Deceased, and Bank of America National Trust & Savings Association, David O. Selznick and Charles H. Sachs, Executors, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 12980.
United States Court of Appeals Ninth Circuit.
April 11, 1952.

Petition to Review a Decision of the Tax Court of the United States.
Walter L. Nossaman, Joseph D. Brady, Los Angeles, Cal., for petitioners.
Ellis N. Slack, Acting Asst. Atty. Gen., Lee A. Jackson, L. W. Post, Louise Foster, Sp. Assts. to Atty. Gen., for respondents.
Before MATHEWS and ORR, Circuit Judges, and YANKWICH, District Judge.
PER CURIAM.


1
On the grounds and for the reasons stated in its opinion, 15 T.C. 716, the decision of the Tax Court is affirmed.